UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7903


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BARRY LEWIS MATTHEWS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.    James C. Turk, Senior
District Judge. (6:94-cr-70077-JCT-1)


Submitted:    December 16, 2008            Decided:   December 29, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry Lewis Matthews, Appellant Pro Se.   Donald Ray Wolthuis,
Assistant  United  States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Barry   Lewis    Matthews       appeals   the    district    court’s

orders denying his motion for reduction of sentence, 18 U.S.C.

§ 3582 (2000), and denying his motion for reconsideration.                    We

have     reviewed   the     record   and     find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Matthews, No. 6:94-cr-70077-JCT-1 (W.D.

Va. May 1, 2008; Aug. 19, 2008).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                        2